
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.7


ICANN   Registrar Accreditation
Agreement

        This REGISTRAR ACCREDITATION AGREEMENT ("Agreement") is by and between
the Internet Corporation for Assigned Names and Numbers, a California
non-profit, public benefit corporation, and Tucows Inc., a Nova Scotia (Canada)
Corporation ("Registrar"), and shall be deemed made on 22 June 2009 at Los
Angeles, California, USA.

        1.    DEFINITIONS.    For purposes of this Agreement, the following
definitions shall apply:

        1.1   "Accredit" means to identify and set minimum standards for the
performance of registration functions, to recognize persons or entities meeting
those standards, and to enter into an accreditation agreement that sets forth
the rules and procedures applicable to the provision of Registrar Services.

        1.2   "DNS" refers to the Internet domain-name system.

        1.3   The "Effective Date" is 1 July 2009.

        1.4   The "Expiration Date" is 30 June 2014.

        1.5   "ICANN" refers to the Internet Corporation for Assigned Names and
Numbers, a party to this Agreement.

        1.6   "Personal Data" refers to data about any identified or
identifiable natural person.

        1.7   "Registered Name" refers to a domain name within the domain of a
TLD that is the subject of an appendix to this Agreement, whether consisting of
two (2) or more (e.g., john.smith.name) levels, about which a TLD Registry
Operator (or an affiliate engaged in providing Registry Services) maintains data
in a Registry Database, arranges for such maintenance, or derives revenue from
such maintenance. A name in a Registry Database may be a Registered Name even
though it does not appear in a zone file (e.g., a registered but inactive name).

        1.8   "Registered Name Holder" means the holder of a Registered Name.

        1.9   The word "Registrar," when appearing with an initial capital
letter, refers to Tucows Inc., a party to this Agreement.

        1.10 The word "registrar," when appearing without an initial capital
letter, refers to a person or entity that contracts with Registered Name Holders
and with a Registry Operator and collects registration data about the Registered
Name Holders and submits registration information for entry in the Registry
Database.

        1.11 "Registrar Services" means services provided by a registrar in
connection with a TLD as to which it has an agreement with the TLD's Registry
Operator, and includes contracting with Registered Name Holders, collecting
registration data about the Registered Name Holders, and submitting registration
information for entry in the Registry Database.

        1.12 "Registry Data" means all Registry Database data maintained in
electronic form, and shall include TLD Zone-File Data, all data used to provide
Registry Services and submitted by registrars in electronic form, and all other
data used to provide Registry Services concerning particular domain name
registrations or nameservers maintained in electronic form in a Registry
Database.

        1.13 "Registry Database" means a database comprised of data about one or
more DNS domain names within the domain of a registry that is used to generate
either DNS resource records that are published authoritatively or responses to
domain-name availability lookup requests or Whois queries, for some or all of
those names.

        1.14 A "Registry Operator" is the person or entity then responsible, in
accordance with an agreement between ICANN (or its assignee) and that person or
entity (those persons or entities) or, if

--------------------------------------------------------------------------------




that agreement is terminated or expires, in accordance with an agreement between
the US Government and that person or entity (those persons or entities), for
providing Registry Services for a specific TLD.

        1.15 "Registry Services," with respect to a particular TLD, shall have
the meaning defined in the agreement between ICANN and the Registry Operator for
that TLD.

        1.16 A Registered Name is "sponsored" by the registrar that placed the
record associated with that registration into the registry. Sponsorship of a
registration may be changed at the express direction of the Registered Name
Holder or, in the event a registrar loses accreditation, in accordance with
then-current ICANN specifications and policies.

        1.17 "Term of this Agreement" begins on the Effective Date and continues
to the earlier of (a) the Expiration Date, or (b) termination of this Agreement.

        1.18 A "TLD" is a top-level domain of the DNS.

        1.19 "TLD Zone-File Data" means all data contained in a DNS zone file
for the registry, or for any subdomain for which Registry Services are provided
and that contains Registered Names, as provided to nameservers on the Internet.

        1.20 "Affiliated Registrar" is another ICANN accredited registrar that
operates under a common controlling interest.

        2.    ICANN OBLIGATIONS.    

        2.1    Accreditation.    During the Term of this Agreement, Registrar is
hereby accredited by ICANN to act as a registrar (including to insert and renew
registration of Registered Names in the Registry Database) for the TLD(s) that
are the subject of appendices to this Agreement according to Subsection 5.5.
Notwithstanding the above and except in the case of a good faith disagreement
concerning the interpretation of this Agreement, ICANN may, following notice to
Registrar, suspend Registrar's ability to create new Registered Names or
initiate inbound transfers of Registered Names for one or more TLDs for up to a
twelve (12) month period if (i) ICANN has given notice to Registrar of a breach
that is fundamental and material to this Agreement pursuant to Subsection 5.3.4
and Registrar has not cured the breach within the period for cure prescribed by
Subsection 5.3.4, or (ii) Registrar shall have been repeatedly and willfully in
fundamental and material breach of its obligations at least three (3) times
within any twelve (12) month period.

        2.2    Registrar Use of ICANN Name and Website.    ICANN hereby grants
to Registrar a non-exclusive, worldwide, royalty-free license during the Term of
this Agreement (a) to state that it is accredited by ICANN as a registrar for
each TLD that is the subject of an appendix to this Agreement and (b) to link to
pages and documents within the ICANN web site. No other use of ICANN's name or
website is licensed hereby. This license may not be assigned or sublicensed by
Registrar.

        2.3    General Obligations of ICANN.    With respect to all matters that
impact the rights, obligations, or role of Registrar, ICANN shall during the
Term of this Agreement:

2.3.1 exercise its responsibilities in an open and transparent manner;

2.3.2 not unreasonably restrain competition and, to the extent feasible, promote
and encourage robust competition;

2.3.3 not apply standards, policies, procedures or practices arbitrarily,
unjustifiably, or inequitably and not single out Registrar for disparate
treatment unless justified by substantial and reasonable cause; and

2.3.4 ensure, through its reconsideration and independent review policies,
adequate appeal procedures for Registrar, to the extent it is adversely affected
by ICANN standards, policies, procedures or practices.

        2.4    Use of ICANN Accredited Registrars.    In order to promote
competition in the registration of domain names, and in recognition of the value
that ICANN-accredited registrars bring to the Internet

--------------------------------------------------------------------------------



community, ICANN has ordinarily required gTLD registries under contract with
ICANN to use ICANN-accredited registrars, and ICANN will during the course of
this agreement abide by any ICANN adopted specifications or policies requiring
the use of ICANN-accredited registrars by gTLD registries.

        3.    REGISTRAR OBLIGATIONS.    

        3.1    Obligations to Provide Registrar Services.    During the Term of
this Agreement, Registrar agrees that it will operate as a registrar for each
TLD for which it is accredited by ICANN in accordance with this Agreement.

        3.2    Submission of Registered Name Holder Data to Registry.    During
the Term of this Agreement:

3.2.1 As part of its registration of Registered Names in a TLD as to which it is
accredited, Registrar shall submit to, or shall place in the Registry Database
operated by, the Registry Operator for the TLD the following data elements:

3.2.1.1 The name of the Registered Name being registered;

3.2.1.2 The IP addresses of the primary nameserver and secondary nameserver(s)
for the Registered Name;

3.2.1.3 The corresponding names of those nameservers;

3.2.1.4 Unless automatically generated by the registry system, the identity of
the Registrar;

3.2.1.5 Unless automatically generated by the registry system, the expiration
date of the registration; and

3.2.1.6 Any other data the Registry Operator requires be submitted to it.

The appendix to this Agreement for a particular TLD may state substitute
language for Subsections 3.2.1.1 through 3.2.1.6 as applicable to that TLD; in
that event the substitute language shall replace and supersede
Subsections 3.2.1.1 through 3.2.1.6 stated above for all purposes under this
Agreement but only with respect to that particular TLD.

3.2.2 Within five (5) business days after receiving any updates from the
Registered Name Holder to the data elements listed in Subsections 3.2.1.2,
3.1.2.3, and 3.2.1.6 for any Registered Name Registrar sponsors, Registrar shall
submit the updated data elements to, or shall place those elements in the
Registry Database operated by the Registry Operator.

3.2.3 In order to allow reconstitution of the Registry Database in the event of
an otherwise unrecoverable technical failure or a change in the designated
Registry Operator, within ten (10) days of any such request by ICANN, Registrar
shall submit an electronic database containing the data elements listed in
Subsections 3.2.1.1 through 3.2.1.6 for all active records in the registry
sponsored by Registrar, in a format specified by ICANN, to the Registry Operator
for the appropriate TLD.

        3.3    Public Access to Data on Registered Names.    During the Term of
this Agreement:

3.3.1 At its expense, Registrar shall provide an interactive web page and a port
43 Whois service providing free public query-based access to up-to-date
(i.e., updated at least daily) data concerning all active Registered Names
sponsored by Registrar for each TLD in which it is accredited. The data
accessible shall consist of elements that are designated from time to time
according to an ICANN adopted specification or policy. Until ICANN otherwise
specifies by means of an ICANN adopted specification or policy, this data shall
consist of the following elements as contained in Registrar's database:

3.3.1.1 The name of the Registered Name;

3.3.1.2 The names of the primary nameserver and secondary nameserver(s) for the
Registered Name;

--------------------------------------------------------------------------------







3.3.1.3 The identity of Registrar (which may be provided through Registrar's
website);

3.3.1.4 The original creation date of the registration;

3.3.1.5 The expiration date of the registration;

3.3.1.6 The name and postal address of the Registered Name Holder;

3.3.1.7 The name, postal address, e-mail address, voice telephone number, and
(where available) fax number of the technical contact for the Registered Name;
and

3.3.1.8 The name, postal address, e-mail address, voice telephone number, and
(where available) fax number of the administrative contact for the Registered
Name.

The appendix to this Agreement for a particular TLD may state substitute
language for Subsections 3.3.1.1 through 3.3.1.8 as applicable to that TLD; in
that event the substitute language shall replace and supersede
Subsections 3.3.1.1 through 3.3.1.8 stated above for all purposes under this
Agreement but only with respect to that particular TLD.

3.3.2 Upon receiving any updates to the data elements listed in
Subsections 3.3.1.2, 3.3.1.3, and 3.3.1.5 through 3.3.1.8 from the Registered
Name Holder, Registrar shall promptly update its database used to provide the
public access described in Subsection 3.3.1.

3.3.3 Registrar may subcontract its obligation to provide the public access
described in Subsection 3.3.1 and the updating described in Subsection 3.3.2,
provided that Registrar shall remain fully responsible for the proper provision
of the access and updating.

3.3.4 Registrar shall abide by any ICANN specification or policy established as
a Consensus Policy according to Section 4 that requires registrars to
cooperatively implement a distributed capability that provides query-based Whois
search functionality across all registrars. If the Whois service implemented by
registrars does not in a reasonable time provide reasonably robust, reliable,
and convenient access to accurate and up-to-date data, the Registrar shall abide
by any ICANN specification or policy established as a Consensus Policy according
to Section 4 requiring Registrar, if reasonably determined by ICANN to be
necessary (considering such possibilities as remedial action by specific
registrars), to supply data from Registrar's database to facilitate the
development of a centralized Whois database for the purpose of providing
comprehensive Registrar Whois search capability.

3.3.5 In providing query-based public access to registration data as required by
Subsections 3.3.1 and 3.3.4, Registrar shall not impose terms and conditions on
use of the data provided, except as permitted by policy established by ICANN.
Unless and until ICANN establishes a different policy according to Section 4,
Registrar shall permit use of data it provides in response to queries for any
lawful purposes except to: (a) allow, enable, or otherwise support the
transmission by e-mail, telephone, or facsimile of mass, unsolicited, commercial
advertising or solicitations to entities other than the data recipient's own
existing customers; or (b) enable high volume, automated, electronic processes
that send queries or data to the systems of any Registry Operator or
ICANN-Accredited registrar, except as reasonably necessary to register domain
names or modify existing registrations.

3.3.6 In addition, Registrar shall provide third-party bulk access to the data
subject to public access under Subsection 3.3.1 under the following terms and
conditions:

3.3.6.1 Registrar shall make a complete electronic copy of the data available at
least one (1) time per week for download by third parties who have entered into
a bulk access agreement with Registrar.

3.3.6.2 Registrar may charge an annual fee, not to exceed US$10,000, for such
bulk access to the data.

3.3.6.3 Registrar's access agreement shall require the third party to agree not
to use the data to allow, enable, or otherwise support any marketing activities,
regardless of the medium used.

--------------------------------------------------------------------------------






Such media include but are not limited to e-mail, telephone, facsimile, postal
mail, SMS, and wireless alerts.

3.3.6.4 Registrar's access agreement shall require the third party to agree not
to use the data to enable high-volume, automated, electronic processes that send
queries or data to the systems of any Registry Operator or ICANN-Accredited
registrar, except as reasonably necessary to register domain names or modify
existing registrations.

3.3.6.5 Registrar's access agreement must require the third party to agree not
to sell or redistribute the data except insofar as it has been incorporated by
the third party into a value-added product or service that does not permit the
extraction of a substantial portion of the bulk data from the value-added
product or service for use by other parties.

3.3.7 Registrar's obligations under Subsection 3.3.6 shall remain in effect
until the earlier of (a) replacement of this policy with a different ICANN
policy, established according to Section 4, governing bulk access to the data
subject to public access under Subsection 3.3.1, or (b) demonstration, to the
satisfaction of ICANN, that no individual or entity is able to exercise market
power with respect to registrations or with respect to registration data used
for development of value-added products and services by third parties.

3.3.8 To comply with applicable statutes and regulations and for other reasons,
ICANN may from time to time adopt policies and specifications establishing
limits (a) on the Personal Data concerning Registered Names that Registrar may
make available to the public through a public-access service described in this
Subsection 3.3 and (b) on the manner in which Registrar may make such data
available. In the event ICANN adopts any such policy, Registrar shall abide by
it.

        3.4    Retention of Registered Name Holder and Registration Data.    

3.4.1 During the Term of this Agreement, Registrar shall maintain its own
electronic database, as updated from time to time, containing data for each
active Registered Name sponsored by it within each TLD for which it is
accredited. The data for each such registration shall include the elements
listed in Subsections 3.3.1.1 through 3.3.1.8; the name and (where available)
postal address, e-mail address, voice telephone number, and fax number of the
billing contact; and any other Registry Data that Registrar has submitted to the
Registry Operator or placed in the Registry Database under Subsection 3.2. Also,
Registrar shall either (1) include in the database the name and postal address,
e-mail address, and voice telephone number provided by the customer of any
privacy service or licensee of any proxy registration service offered or made
available by Registrar or its affiliate companies in connection with each
registration or (2) display a conspicuous notice to such customers at the time
an election is made to utilize such privacy or proxy service that their data is
not being escrowed.

3.4.2 During the Term of this Agreement and for three (3) years thereafter,
Registrar (itself or by its agent(s)) shall maintain the following records
relating to its dealings with the Registry Operator(s) and Registered Name
Holders:

3.4.2.1 In electronic form, the submission date and time, and the content, of
all registration data (including updates) submitted in electronic form to the
Registry Operator(s);

3.4.2.2 In electronic, paper, or microfilm form, all written communications
constituting registration applications, confirmations, modifications, or
terminations and related correspondence with Registered Name Holders, including
registration contracts; and

3.4.2.3 In electronic form, records of the accounts of all Registered Name
Holders with Registrar, including dates and amounts of all payments and refunds.

3.4.3 During the Term of this Agreement and for three (3) years thereafter,
Registrar shall make these records available for inspection and copying by ICANN
upon reasonable notice. ICANN shall not disclose the content of such records
except as expressly permitted by an ICANN specification or policy.

--------------------------------------------------------------------------------



3.4.4 Notwithstanding any other requirement in this Agreement, Registrar shall
not be obligated to maintain records relating to a domain registration beginning
on the date three (3) years following the domain registration's deletion or
transfer away to a different registrar.

        3.5    Rights in Data.    Registrar disclaims all rights to exclusive
ownership or use of the data elements listed in Subsections 3.2.1.1 through
3.2.1.3 for all Registered Names submitted by Registrar to the Registry Database
for, or sponsored by Registrar in, each TLD for which it is accredited.
Registrar does not disclaim rights in the data elements listed in
Subsections 3.2.1.4 through 3.2.1.6 and Subsections 3.3.1.3 through 3.3.1.8
concerning active Registered Names sponsored by it in each TLD for which it is
accredited, and agrees to grant non-exclusive, irrevocable, royalty-free
licenses to make use of and disclose the data elements listed in
Subsections 3.2.1.4 through 3.2.1.6 and 3.3.1.3 through 3.3.1.8 for the purpose
of providing a service or services (such as a Whois service under
Subsection 3.3.4) providing interactive, query-based public access. Upon a
change in sponsorship from Registrar of any Registered Name in a TLD for which
it is accredited, Registrar acknowledges that the registrar gaining sponsorship
shall have the rights of an owner to the data elements listed in
Subsections 3.2.1.4 through 3.2.1.6 and 3.3.1.3 through 3.3.1.8 concerning that
Registered Name, with Registrar also retaining the rights of an owner in that
data. Nothing in this Subsection prohibits Registrar from (1) restricting bulk
public access to data elements in a manner consistent with this Agreement and
any ICANN specifications or policies or (2) transferring rights it claims in
data elements subject to the provisions of this Subsection.

        3.6    Data Escrow.    During the Term of this Agreement, on a schedule,
under the terms, and in the format specified by ICANN, Registrar shall submit an
electronic copy of the database described in Subsection 3.4.1 to ICANN or, at
Registrar's election and at its expense, to a reputable escrow agent mutually
approved by Registrar and ICANN, such approval also not to be unreasonably
withheld by either party. The data shall be held under an agreement among
Registrar, ICANN, and the escrow agent (if any) providing that (1) the data
shall be received and held in escrow, with no use other than verification that
the deposited data is complete, consistent, and in proper format, until released
to ICANN; (2) the data shall be released from escrow upon expiration without
renewal or termination of this Agreement; and (3) ICANN's rights under the
escrow agreement shall be assigned with any assignment of this Agreement. The
escrow shall provide that in the event the escrow is released under this
Subsection, ICANN (or its assignee) shall have a non-exclusive, irrevocable,
royalty-free license to exercise (only for transitional purposes) or have
exercised all rights necessary to provide Registrar Services.

        3.7    Business Dealings, Including with Registered Name Holders.    

3.7.1 In the event ICANN adopts a specification or policy, supported by a
consensus of ICANN-Accredited registrars, establishing or approving a Code of
Conduct for ICANN-Accredited registrars, Registrar shall abide by that Code.

3.7.2 Registrar shall abide by applicable laws and governmental regulations.

3.7.3 Registrar shall not represent to any actual or potential Registered Name
Holder that Registrar enjoys access to a registry for which Registrar is
Accredited that is superior to that of any other registrar Accredited for that
registry.

3.7.4 Registrar shall not activate any Registered Name unless and until it is
satisfied that it has received a reasonable assurance of payment of its
registration fee. For this purpose, a charge to a credit card, general
commercial terms extended to creditworthy customers, or other mechanism
providing a similar level of assurance of payment shall be sufficient, provided
that the obligation to pay becomes final and non-revocable by the Registered
Name Holder upon activation of the registration.

3.7.5 At the conclusion of the registration period, failure by or on behalf of
the Registered Name Holder to consent that the registration be renewed within
the time specified in a second notice or reminder shall, in the absence of
extenuating circumstances, result in cancellation of the

--------------------------------------------------------------------------------






registration by the end of the auto-renew grace period (although Registrar may
choose to cancel the name earlier).

3.7.5.1 Extenuating circumstances are defined as: UDRP action, valid court
order, failure of a Registrar's renewal process (which does not include failure
of a registrant to respond), the domain name is used by a nameserver that
provides DNS service to third-parties (additional time may be required to
migrate the records managed by the nameserver), the registrant is subject to
bankruptcy proceedings, payment dispute (where a registrant claims to have paid
for a renewal, or a discrepancy in the amount paid), billing dispute (where a
registrant disputes the amount on a bill), domain name subject to litigation in
a court of competent jurisdiction, or other circumstance as approved
specifically by ICANN.

3.7.5.2 Where Registrar chooses, under extenuating circumstances, to renew a
domain name without the explicit consent of the registrant, the registrar must
maintain a record of the extenuating circumstances associated with renewing that
specific domain name for inspection by ICANN consistent with clauses 3.4.2 and
3.4.3 of this registrar accreditation agreement.

3.7.5.3 In the absence of extenuating circumstances (as defined in
Section 3.7.5.1 above), a domain name must be deleted within 45 days of either
the registrar or the registrant terminating a registration agreement.

3.7.5.4 Registrar shall provide notice to each new registrant describing the
details of their deletion and auto-renewal policy including the expected time at
which a non-renewed domain name would be deleted relative to the domain's
expiration date, or a date range not to exceed ten (10) days in length. If a
registrar makes any material changes to its deletion policy during the period of
the registration agreement, it must make at least the same effort to inform the
registrant of the changes as it would to inform the registrant of other material
changes to the registration agreement (as defined in clause 3.7.7 of the
registrars accreditation agreement).

3.7.5.5 If Registrar operates a website for domain name registration or renewal,
details of Registrar's deletion and auto-renewal policies must be clearly
displayed on the website.

3.7.5.6 If Registrar operates a website for domain registration or renewal, it
should state, both at the time of registration and in a clear place on its
website, any fee charged for the recovery of a domain name during the Redemption
Grace Period.

3.7.5.7 In the event that a domain which is the subject of a UDRP dispute is
deleted or expires during the course of the dispute, the complainant in the UDRP
dispute will have the option to renew or restore the name under the same
commercial terms as the registrant. If the complainant renews or restores the
name, the name will be placed in Registrar HOLD and Registrar LOCK status, the
WHOIS contact information for the registrant will be removed, and the WHOIS
entry will indicate that the name is subject to dispute. If the complaint is
terminated, or the UDRP dispute finds against the complainant, the name will be
deleted within 45 days. The registrant retains the right under the existing
redemption grace period provisions to recover the name at any time during the
Redemption Grace Period, and retains the right to renew the name before it is
deleted.

3.7.6 Registrar shall not insert or renew any Registered Name in any registry
for which Registrar is accredited by ICANN in a manner contrary to an ICANN
policy stating a list or specification of excluded Registered Names that is in
effect at the time of insertion or renewal.

3.7.7 Registrar shall require all Registered Name Holders to enter into an
electronic or paper registration agreement with Registrar including at least the
following provisions (except for domains registered by the Registrar for the
purpose of conducting its Registrar Services where the Registrar is also the
Registered Name Holder, in which case the Registrar shall submit to the
following provisions and shall be responsible to ICANN for compliance with all
obligations of the

--------------------------------------------------------------------------------






Registered Name Holder as set forth in this Agreement and ICANN policies
established according to this Agreement):

3.7.7.1 The Registered Name Holder shall provide to Registrar accurate and
reliable contact details and promptly correct and update them during the term of
the Registered Name registration, including: the full name, postal address,
e-mail address, voice telephone number, and fax number if available of the
Registered Name Holder; name of authorized person for contact purposes in the
case of an Registered Name Holder that is an organization, association, or
corporation; and the data elements listed in Subsections 3.3.1.2, 3.3.1.7 and
3.3.1.8.

3.7.7.2 A Registered Name Holder's willful provision of inaccurate or unreliable
information, its willful failure promptly to update information provided to
Registrar, or its failure to respond for over fifteen (15) calendar days to
inquiries by Registrar concerning the accuracy of contact details associated
with the Registered Name Holder's registration shall constitute a material
breach of the Registered Name Holder-registrar contract and be a basis for
cancellation of the Registered Name registration.

3.7.7.3 Any Registered Name Holder that intends to license use of a domain name
to a third party is nonetheless the Registered Name Holder of record and is
responsible for providing its own full contact information and for providing and
updating accurate technical and administrative contact information adequate to
facilitate timely resolution of any problems that arise in connection with the
Registered Name. A Registered Name Holder licensing use of a Registered Name
according to this provision shall accept liability for harm caused by wrongful
use of the Registered Name, unless it promptly discloses the current contact
information provided by the licensee and the identity of the licensee to a party
providing the Registered Name Holder reasonable evidence of actionable harm.

3.7.7.4 Registrar shall provide notice to each new or renewed Registered Name
Holder stating:

3.7.7.4.1 The purposes for which any Personal Data collected from the applicant
are intended;

3.7.7.4.2 The intended recipients or categories of recipients of the data
(including the Registry Operator and others who will receive the data from
Registry Operator);

3.7.7.4.3 Which data are obligatory and which data, if any, are voluntary; and

3.7.7.4.4 How the Registered Name Holder or data subject can access and, if
necessary, rectify the data held about them.

3.7.7.5 The Registered Name Holder shall consent to the data processing referred
to in Subsection 3.7.7.4.

3.7.7.6 The Registered Name Holder shall represent that notice has been provided
equivalent to that described in Subsection 3.7.7.4 to any third-party
individuals whose Personal Data are supplied to Registrar by the Registered Name
Holder, and that the Registered Name Holder has obtained consent equivalent to
that referred to in Subsection 3.7.7.5 of any such third-party individuals.

3.7.7.7 Registrar shall agree that it will not process the Personal Data
collected from the Registered Name Holder in a way incompatible with the
purposes and other limitations about which it has provided notice to the
Registered Name Holder in accordance with Subsection 3.7.7.4 above.

3.7.7.8 Registrar shall agree that it will take reasonable precautions to
protect Personal Data from loss, misuse, unauthorized access or disclosure,
alteration, or destruction.

--------------------------------------------------------------------------------



3.7.7.9 The Registered Name Holder shall represent that, to the best of the
Registered Name Holder's knowledge and belief, neither the registration of the
Registered Name nor the manner in which it is directly or indirectly used
infringes the legal rights of any third party.

3.7.7.10 For the adjudication of disputes concerning or arising from use of the
Registered Name, the Registered Name Holder shall submit, without prejudice to
other potentially applicable jurisdictions, to the jurisdiction of the courts
(1) of the Registered Name Holder's domicile and (2) where Registrar is located.

3.7.7.11 The Registered Name Holder shall agree that its registration of the
Registered Name shall be subject to suspension, cancellation, or transfer
pursuant to any ICANN adopted specification or policy, or pursuant to any
registrar or registry procedure not inconsistent with an ICANN adopted
specification or policy, (1) to correct mistakes by Registrar or the Registry
Operator in registering the name or (2) for the resolution of disputes
concerning the Registered Name.

3.7.7.12 The Registered Name Holder shall indemnify and hold harmless the
Registry Operator and its directors, officers, employees, and agents from and
against any and all claims, damages, liabilities, costs, and expenses (including
reasonable legal fees and expenses) arising out of or related to the Registered
Name Holder's domain name registration.

3.7.8 Registrar shall abide by any specifications or policies established
according to Section 4 requiring reasonable and commercially practicable
(a) verification, at the time of registration, of contact information associated
with a Registered Name sponsored by Registrar or (b) periodic re-verification of
such information. Registrar shall, upon notification by any person of an
inaccuracy in the contact information associated with a Registered Name
sponsored by Registrar, take reasonable steps to investigate that claimed
inaccuracy. In the event Registrar learns of inaccurate contact information
associated with a Registered Name it sponsors, it shall take reasonable steps to
correct that inaccuracy.

3.7.9 Registrar shall abide by any ICANN adopted specifications or policies
prohibiting or restricting warehousing of or speculation in domain names by
registrars.

3.7.10 Nothing in this Agreement prescribes or limits the amount Registrar may
charge Registered Name Holders for registration of Registered Names.

        3.8    Domain-Name Dispute Resolution.    During the Term of this
Agreement, Registrar shall have in place a policy and procedures for resolution
of disputes concerning Registered Names. Until different policies and procedures
are established by ICANN under Section 4, Registrar shall comply with the
Uniform Domain Name Dispute Resolution Policy identified on ICANN's website
(www.icann.org/general/consensus-policies.htm).

        3.9    Accreditation Fees.    As a condition of accreditation, Registrar
shall pay accreditation fees to ICANN. These fees consist of yearly and variable
fees.

        3.9.1    Yearly Accreditation Fee.    Registrar shall pay ICANN a yearly
accreditation fee in an amount established by the ICANN Board of Directors, in
conformity with ICANN's bylaws and articles of incorporation. This yearly
accreditation fee shall not exceed US$4,000. Payment of the yearly fee shall be
due within thirty (30) days after invoice from ICANN, provided that Registrar
may elect to pay the yearly fee in four (4) equal quarterly installments.

        3.9.2    Variable Accreditation Fee.    Registrar shall pay the variable
accreditation fees established by the ICANN Board of Directors, in conformity
with ICANN's bylaws and articles of incorporation, provided that in each case
such fees are reasonably allocated among all registrars that contract with ICANN
and that any such fees must be expressly approved by registrars accounting, in
the aggregate, for payment of two-thirds of all registrar-level fees. Registrar
shall pay such fees in a timely manner for so long as all material terms of this
Agreement remain in full force and effect, and notwithstanding the pendency of
any dispute between Registrar and ICANN.

--------------------------------------------------------------------------------





3.9.3 For any payments thirty (30) days or more overdue, Registrar shall pay
interest on late payments at the rate of 1.5% per month or, if less, the maximum
rate permitted by applicable law from later of the date of the invoice or the
date the invoice is sent pursuant to Section 5.11 of this Agreement. On
reasonable notice given by ICANN to Registrar, accountings submitted by
Registrar shall be subject to verification by an audit of Registrar's books and
records by an independent third-party that shall preserve the confidentiality of
such books and records (other than its findings as to the accuracy of, and any
necessary corrections to, the accountings).

        3.10    Insurance.    Registrar shall maintain in force commercial
general liability insurance with policy limits of at least US$500,000 covering
liabilities arising from Registrar's registrar business during the term of this
Agreement.

        3.11    Obligations of Registrars under common controlling
interest.    Registrar shall be in breach of this Agreement if:

3.11.1 ICANN terminates an Affiliated Registrar's accreditation agreement with
ICANN (an "Affiliate Termination");

3.11.2 Affiliated Registrar has not initiated arbitration challenging ICANN's
right to terminate the Affiliated Registrar's accreditation agreement under
Section 5.6 of this Agreement, or has initiated such arbitration and has not
prevailed;

3.11.3 the Affiliate Termination was the result of misconduct that materially
harmed consumers or the public interest;

3.11.4 a second Affiliated Registrar has pursued, after the Affiliate
Termination, the same course of conduct that resulted in the Affiliate
Termination; and

3.11.5 ICANN has provided Registrar with written notice that it intends to
assert the provisions of this Section 3.11 with respect to Registrar, which
notice shall identify in reasonable detail the factual basis for such assertion,
and Registrar has failed to cure the impugned conduct within fifteen (15) days
of such notice.

        3.12    Obligations of Third-Party Resellers.    If Registrar enters
into an agreement with a reseller of Registrar Services to provide Registrar
Services ("Reseller"), such agreement must include at least the following
provisions:

3.12.1 Reseller is prohibited from displaying the ICANN or ICANN-Accredited
Registrar logo, or from otherwise representing itself as accredited by ICANN
unless it has written permission from ICANN to do so.

3.12.2 Any registration agreement used by reseller shall include all
registration agreement provisions and notices required by the ICANN Registrar
Accreditation Agreement and any ICANN Consensus Policies, and shall identify the
sponsoring registrar or provide a means for identifying the sponsoring
registrar, such as a link to the InterNIC Whois lookup service.

3.12.3 Reseller shall identify the sponsoring registrar upon inquiry from the
customer.

3.12.4 Reseller shall ensure that the identity and contact information provided
by the customer of any privacy or proxy registration service offered or made
available by reseller in connection with each registration will be deposited
with Registrar or held in escrow or, alternatively, display a conspicuous notice
to such customers at the time an election is made to utilize such privacy or
proxy service that their data is not being escrowed. Where escrow is used, the
escrow agreement will provide, at a minimum, that data will be released to
registrar in the event reseller breaches the reseller agreement, and such breach
is harmful to consumers or the public interest. In the event that ICANN makes
available a program granting recognition to resellers that escrow privacy or
proxy registration data as detailed above, and reseller meets any other criteria
established by ICANN in accordance with its Bylaws, reseller shall be permitted
to apply to ICANN for such recognition.

--------------------------------------------------------------------------------



3.12.5 To the extent that Registrar is obligated to provide a link to an ICANN
webpage, as detailed in subsection 3.15 below, Reseller also shall be under an
obligation to provide such linkage.

3.12.6 If Registrar becomes aware that such a Reseller is in breach of any of
the provisions of Section 3.12 of this Agreement, Registrar shall take
reasonable steps to notify the Reseller that it is in breach of the reseller
agreement and that Registrar has the right to terminate such agreement.

        3.13    Registrar Training.    Registrar's primary contact as identified
in Subsection 5.11 below or designee (so long as the designee is employed by
Registrar or an Affiliated Registrar) shall complete a training course covering
registrar obligations under ICANN policies and agreements. The training course
will be developed in consultation with registrars. The course will be provided
by ICANN at no expense to Registrar, and shall be available in an online format.

        3.14    Registrar Audits.    Registrar shall, upon no less than fifteen
(15) days notice and as part of any reasonable contractual compliance audit,
(1) timely provide the documents and information known by Registrar necessary to
demonstrate compliance with the terms of this Agreement; and (2) permit ICANN to
conduct site visits in compliance with all applicable laws to assess compliance
with the terms of this Agreement, provided that ICANN, in its notice, states the
specific compliance audit that it intends to conduct. ICANN shall not disclose
Registrar confidential information gathered through such audits except as
expressly permitted by an ICANN specification or policy. If such specification
or policy permits such disclosure, ICANN will provide Registrar no less than
fifteen (15) days notice of its intent to disclose such information. Such notice
shall include to whom and in what manner ICANN plans to disclose such
information.

        3.15 In the event that ICANN gives reasonable notice to Registrar that
ICANN has published a webpage that identifies available registrant rights and
responsibilities, and the content of such webpage is developed in consultation
with registrars, Registrar shall provide a link to the webpage on any website it
may operate for domain name registration or renewal clearly displayed to its
Registered Name Holders at least as clearly as its links to policies or
notifications required to be displayed under ICANN Consensus Policies.

        3.16 Registrar shall provide on its web site its accurate contact
details including a valid email and mailing address.

        4.    PROCEDURES FOR ESTABLISHMENT OR REVISION OF SPECIFICATIONS AND
POLICIES.    

        4.1    Registrar's Ongoing Obligation to Comply With New or Revised
Specifications and Policies.    During the Term of this Agreement, Registrar
shall comply with the terms of this Agreement on the schedule set forth in
Subsection 4.4, with

4.1.1 new or revised specifications (including forms of agreement to which
Registrar is a party) and policies established by ICANN as Consensus Policies in
the manner described in Subsection 4.3,

4.1.2 in cases where:

4.1.2.1 this Agreement expressly provides for compliance with revised
specifications or policies established in the manner set forth in one or more
subsections of this Section 4; or

4.1.2.2 the specification or policy concerns one or more topics described in
Subsection 4.2.

        4.2    Topics for New and Revised Specifications and Policies.    New
and revised specifications and policies may be established on the following
topics:

4.2.1 issues for which uniform or coordinated resolution is reasonably necessary
to facilitate interoperability, technical reliability, and/or operational
stability of Registrar Services, Registry Services, the DNS, or the Internet;

4.2.2 registrar policies reasonably necessary to implement ICANN policies or
specifications relating to a DNS registry or to Registry Services;

--------------------------------------------------------------------------------



4.2.3 resolution of disputes concerning the registration of Registered Names (as
opposed to the use of such domain names), including where the policies take into
account use of the domain names;

4.2.4 principles for allocation of Registered Names
(e.g., first-come/first-served, timely renewal, holding period after
expiration);

4.2.5 prohibitions on warehousing of or speculation in domain names by
registries or registrars;

4.2.6 maintenance of and access to accurate and up-to-date contact information
regarding Registered Names and nameservers;

4.2.7 reservation of Registered Names that may not be registered initially or
that may not be renewed due to reasons reasonably related to (a) avoidance of
confusion among or misleading of users, (b) intellectual property, or (c) the
technical management of the DNS or the Internet (e.g., "example.com" and names
with single-letter/digit labels);

4.2.8 procedures to avoid disruptions of registration due to suspension or
termination of operations by a registry operator or a registrar, including
allocation of responsibility among continuing registrars of the Registered Names
sponsored in a TLD by a registrar losing accreditation; and

4.2.9 the transfer of registration data upon a change in registrar sponsoring
one or more Registered Names.

Nothing in this Subsection 4.2 shall limit Registrar's obligations as set forth
elsewhere in this Agreement.

        4.3    Manner of Establishment of New and Revised Specifications and
Policies.    

4.3.1 "Consensus Policies" are those specifications or policies established
based on a consensus among Internet stakeholders represented in the ICANN
process, as demonstrated by (a) action of the ICANN Board of Directors
establishing the specification or policy, (b) a recommendation, adopted by at
least a two-thirds vote of the council of the ICANN Supporting Organization to
which the matter is delegated, that the specification or policy should be
established, and (c) a written report and supporting materials (which must
include all substantive submissions to the Supporting Organization relating to
the proposal) that (i) documents the extent of agreement and disagreement among
impacted groups, (ii) documents the outreach process used to seek to achieve
adequate representation of the views of groups that are likely to be impacted,
and (iii) documents the nature and intensity of reasoned support and opposition
to the proposed policy.

4.3.2 In the event that Registrar disputes the presence of such a consensus, it
shall seek review of that issue from an Independent Review Panel established
under ICANN's bylaws. Such review must be sought within fifteen (15) working
days of the publication of the Board's action establishing the policy. The
decision of the panel shall be based on the report and supporting materials
required by Subsection 4.3.1. In the event that Registrar seeks review and the
Independent Review Panel sustains the Board's determination that the policy is
based on a consensus among Internet stakeholders represented in the ICANN
process, then Registrar must implement such policy unless it promptly seeks and
obtains a stay or injunctive relief under Subsection 5.6.

4.3.3 If, following a decision by the Independent Review Panel convened under
Subsection 4.3.2, Registrar still disputes the presence of such a consensus, it
may seek further review of that issue within fifteen (15) working days of
publication of the decision in accordance with the dispute resolution procedures
set forth in Subsection 5.6; provided, however, that Registrar must continue to
implement the policy unless it has obtained a stay or injunctive relief under
Subsection 5.6 or a final decision is rendered in accordance with the provisions
of Subsection 5.6 that relieves Registrar of such obligation. The decision in
any such further review shall be based on the report and supporting materials
required by Subsection 4.3.1.

4.3.4 A specification or policy established by the ICANN Board of Directors on a
temporary basis, without a prior recommendation by the council of an ICANN
Supporting Organization, shall also

--------------------------------------------------------------------------------






be considered to be a Consensus Policy if adopted by the ICANN Board of
Directors by a vote of at least two-thirds of its members, so long as the Board
reasonably determines that immediate temporary establishment of a specification
or policy on the subject is necessary to maintain the operational stability of
Registrar Services, Registry Services, the DNS, or the Internet, and that the
proposed specification or policy is as narrowly tailored as feasible to achieve
those objectives. In establishing any specification or policy under this
provision, the ICANN Board of Directors shall state the period of time for which
the specification or policy is temporarily adopted and shall immediately refer
the matter to the appropriate Supporting Organization for its evaluation and
review with a detailed explanation of its reasons for establishing the temporary
specification or policy and why the Board believes the policy should receive the
consensus support of Internet stakeholders. If the period of time for which the
specification or policy is adopted exceeds ninety (90) days, the Board shall
reaffirm its temporary establishment every ninety (90) days for a total period
not to exceed one (1) year, in order to maintain such specification or policy in
effect until such time as it meets the standard set forth in Subsection 4.3.1.
If the standard set forth in Subsection 4.3.1 is not met within the temporary
period set by the Board, or the council of the Supporting Organization to which
it has been referred votes to reject the temporary specification or policy, it
will no longer be a "Consensus Policy."

4.3.5 For all purposes under this Agreement, the policies specifically
identified by ICANN on its website
(www.icann.org/general/consensus-policies.htm) at the date of this Agreement as
having been adopted by the ICANN Board of Directors before the date of this
Agreement shall be treated in the same manner and have the same effect as
"Consensus Policies" and accordingly shall not be subject to review under
Subsection 4.3.2.

4.3.6 In the event that, at the time the ICANN Board of Directors establishes a
specification or policy under Subsection 4.3.1 during the Term of this
Agreement, ICANN does not have in place an Independent Review Panel established
under ICANN's bylaws, the fifteen-working-day period allowed under
Subsection 4.3.2 to seek review shall be extended until fifteen (15) working
days after ICANN does have such an Independent Review Panel in place and
Registrar shall not be obligated to comply with the specification or policy in
the interim.

        4.4    Time Allowed for Compliance.    Registrar shall be afforded a
reasonable period of time after notice of the establishment of a specification
or policy under Subsection 4.3 is e-mailed to Registrar and posted on the ICANN
website at <www.icann.org/general/consensus-policies.htm> in which to comply
with that specification or policy, taking into account any urgency involved.

        5.    MISCELLANEOUS PROVISIONS.    

        5.1    Specific Performance.    While this Agreement is in effect,
either party may seek specific performance of any provision of this Agreement in
the manner provided in Section 5.6 below, provided the party seeking such
performance is not in material breach of its obligations.

        5.2    Termination of Agreement by Registrar.    This Agreement may be
terminated before its expiration by Registrar by giving ICANN thirty (30) days
written notice. Upon such termination by Registrar, Registrar shall not be
entitled to any refund of fees paid to ICANN pursuant to this Agreement.

        5.3    Termination of Agreement by ICANN.    This Agreement may be
terminated before its expiration by ICANN in any of the following circumstances:

5.3.1 There was a material misrepresentation, material inaccuracy, or materially
misleading statement in Registrar's application for accreditation or any
material accompanying the application.

5.3.2 Registrar:

5.3.2.1 is convicted by a court of competent jurisdiction of a felony or other
serious offense related to financial activities, or is judged by a court of
competent jurisdiction to have committed fraud or breach of fiduciary duty, or
is the subject of a judicial determination that ICANN reasonably deems as the
substantive equivalent of those offenses; or

--------------------------------------------------------------------------------



5.3.2.2 is disciplined by the government of its domicile for conduct involving
dishonesty or misuse of funds of others.

5.3.3 Any officer or director of Registrar is convicted of a felony or of a
misdemeanor related to financial activities, or is judged by a court to have
committed fraud or breach of fiduciary duty, or is the subject of a judicial
determination that ICANN deems as the substantive equivalent of any of these;
provided, such officer or director is not removed in such circumstances. Upon
the execution of this agreement, Registrar shall provide ICANN with a list of
the names of Registrar's directors and officers. Registrar also shall notify
ICANN within thirty (30) days of any changes to its list of directors and
officers.

5.3.4 Registrar fails to cure any breach of this Agreement (other than a failure
to comply with a policy adopted by ICANN during the term of this Agreement as to
which Registrar is seeking, or still has time to seek, review under
Subsection 4.3.2 of whether a consensus is present) within fifteen (15) working
days after ICANN gives Registrar notice of the breach.

5.3.5 Registrar fails to comply with a ruling granting specific performance
under Subsections 5.1 and 5.6.

5.3.6 Registrar continues acting in a manner that ICANN has reasonably
determined endangers the stability or operational integrity of the Internet
after receiving three (3) days notice of that determination.

5.3.7 Registrar becomes bankrupt or insolvent.

This Agreement may be terminated in circumstances described in
Subsections 5.3.1 - 5.3.6 above only upon fifteen (15) days written notice to
Registrar (in the case of Subsection 5.3.4 occurring after Registrar's failure
to cure), with Registrar being given an opportunity during that time to initiate
arbitration under Subsection 5.6 to determine the appropriateness of termination
under this Agreement. If Registrar acts in a manner that ICANN reasonably
determines endangers the stability or operational integrity of the Internet and
upon notice does not immediately cure, ICANN may suspend this Agreement for five
(5) working days pending ICANN's application for more extended specific
performance or injunctive relief under Subsection 5.6. This Agreement may be
terminated immediately upon notice to Registrar in circumstance described in
Subsection 5.3.7 above.

        5.4    Term of Agreement; Renewal; Right to Substitute Updated
Agreement.    This Agreement shall be effective on the Effective Date and shall
have an initial term running until the Expiration Date, unless sooner
terminated. Thereafter, if Registrar seeks to continue its accreditation, it may
apply for renewed accreditation, and shall be entitled to renewal provided it
meets the ICANN-adopted specification or policy on accreditation criteria then
in effect, is in compliance with its obligations under this Agreement, as it may
be amended, and agrees to be bound by terms and conditions of the then-current
Registrar accreditation agreement (which may differ from those of this
Agreement) that ICANN adopts in accordance with Subsection 2.3 and
Subsection 4.3. In connection with renewed accreditation, Registrar shall
confirm its assent to the terms and conditions of the then-current Registrar
accreditation agreement by signing that accreditation agreement. In the event
that, during the Term of this Agreement, ICANN posts on its web site an updated
form of registrar accreditation agreement applicable to Accredited registrars,
Registrar (provided it has not received (1) a notice of breach that it has not
cured or (2) a notice of termination of this Agreement under Subsection 5.3
above) may elect, by giving ICANN written notice, to enter an agreement in the
updated form in place of this Agreement. In the event of such election,
Registrar and ICANN shall promptly sign a new accreditation agreement that
contains the provisions of the updated form posted on the web site, with the
length of the term of the substituted agreement as stated in the updated form
posted on the web site, calculated as if it commenced on the date this Agreement
was made, and this Agreement will be deemed terminated.

--------------------------------------------------------------------------------



        5.5    Addition or Deletion of TLDs for Which Registrar
Accredited.    On the Effective Date, Registrar shall be accredited according to
Subsection 2.1 for each TLD as to which an appendix executed by both parties is
attached to this Agreement. During the Term of this Agreement, Registrar may
request accreditation for any additional TLD(s) by signing an additional
appendix for each additional TLD in the form prescribed by ICANN and submitting
the appendix to ICANN. In the event ICANN agrees to the request, ICANN will sign
the additional appendix and return a copy of it to Registrar. The mutually
signed appendix shall thereafter be an appendix to this Agreement. During the
Term of this Agreement, Registrar may abandon its accreditation for any TLD
under this Agreement (provided that Registrar will thereafter remain accredited
for at least one (1) TLD under this Agreement) by giving ICANN written notice
specifying the TLD as to which accreditation is being abandoned. The abandonment
shall be effective thirty (30) days after the notice is given.

        5.6    Resolution of Disputes Under this Agreement.    Disputes arising
under or in connection with this Agreement, including (1) disputes arising from
ICANN's failure to renew Registrar's accreditation and (2) requests for specific
performance, shall be resolved in a court of competent jurisdiction or, at the
election of either party, by an arbitration conducted as provided in this
Subsection 5.6 pursuant to the International Arbitration Rules of the American
Arbitration Association ("AAA"). The arbitration shall be conducted in English
and shall occur in Los Angeles County, California, USA. There shall be three
(3) arbitrators: each party shall choose one (1) arbitrator and, if those two
(2) arbitrators do not agree on a third arbitrator, the third shall be chosen by
the AAA. The parties shall bear the costs of the arbitration in equal shares,
subject to the right of the arbitrators to reallocate the costs in their award
as provided in the AAA rules. The parties shall bear their own attorneys' fees
in connection with the arbitration, and the arbitrators may not reallocate the
attorneys' fees in conjunction with their award. The arbitrators shall render
their decision within ninety (90) days of the conclusion of the arbitration
hearing. In the event Registrar initiates arbitration to contest the
appropriateness of termination of this Agreement by ICANN or suspension of
Registrar's ability to create new Registered Names or initiate inbound transfers
of Registered Names under Section 2.1 above, Registrar may at the same time
request that the arbitration panel stay the termination or suspension until the
arbitration decision is rendered. The arbitration panel shall order a stay:
(i) upon showing by Registrar that continued operations would not be harmful to
consumers or the public interest, or (ii) upon appointment by the arbitration
panel of a qualified third party to manage the operations of the Registrar until
the arbitration decision is rendered. In furtherance of sub-clause (ii) above,
the arbitration panel is hereby granted all necessary authority to appoint a
qualified third-party to manage the operations of the Registrar upon the
Registrar's request and if the panel deems it appropriate. In selecting the
third-party manager, the arbitration panel shall take into consideration, but
shall not be bound by, any expressed preferences of Registrar. In the event
Registrar initiates arbitration to contest an Independent Review Panel's
decision under Subsection 4.3.3 sustaining the Board's determination that a
specification or policy is supported by consensus, Registrar may at the same
time request that the arbitration panel stay the requirement that it comply with
the policy until the arbitration decision is rendered, and that request shall
have the effect of staying the requirement until the decision or until the
arbitration panel has granted an ICANN request for lifting of the stay. In all
litigation involving ICANN concerning this Agreement (whether in a case where
arbitration has not been elected or to enforce an arbitration award),
jurisdiction and exclusive venue for such litigation shall be in a court located
in Los Angeles, California, USA; however, the parties shall also have the right
to enforce a judgment of such a court in any court of competent jurisdiction.
For the purpose of aiding the arbitration and/or preserving the rights of the
parties during the pendency of an arbitration, the parties shall have the right
to seek temporary or preliminary injunctive relief from the arbitration panel or
in a court located in Los Angeles, California, USA, which shall not be a waiver
of this arbitration agreement.

        5.7    Limitations on Monetary Remedies for Violations of this
Agreement.    ICANN's aggregate monetary liability for violations of this
Agreement shall not exceed the amount of accreditation fees paid by Registrar to
ICANN under Subsection 3.9 of this Agreement. Registrar's monetary liability to
ICANN for violations of this Agreement shall be limited to accreditation fees
owing to ICANN under this Agreement and, except in the case of a good faith
disagreement concerning the interpretation of

--------------------------------------------------------------------------------




this agreement, reasonable payment to ICANN for the reasonable and direct costs
including attorney fees, staff time, and other related expenses associated with
legitimate efforts to enforce Registrar compliance with this agreement and costs
incurred by ICANN to respond to or mitigate the negative consequences of such
behavior for registered name holders and the Internet community. In the event of
repeated willful material breaches of the agreement, Registrar shall be liable
for sanctions of up to five (5) times ICANN's enforcement costs, but otherwise
in no event shall either party be liable for special, indirect, incidental,
punitive, exemplary, or consequential damages for any violation of this
Agreement.

        5.8    Handling by ICANN of Registrar-Supplied Data.    Before receiving
any Personal Data from Registrar, ICANN shall specify to Registrar in writing
the purposes for and conditions under which ICANN intends to use the Personal
Data. ICANN may from time to time provide Registrar with a revised specification
of such purposes and conditions, which specification shall become effective no
fewer than thirty (30) days after it is provided to Registrar. ICANN shall not
use Personal Data provided by Registrar for a purpose or under conditions
inconsistent with the specification in effect when the Personal Data was
provided. ICANN shall take reasonable steps to avoid uses of the Personal Data
by third parties inconsistent with the specification.

        5.9    Assignment; Change of Ownership or Management.    

5.9.1    Either party may assign or transfer this Agreement only with the prior
written consent of the other party, which shall not be unreasonably withheld.

5.9.2    To the extent that an entity acquires a controlling interest in
Registrar's stock, assets or business, Registrar shall provide ICANN notice
within thirty (30) days of such an acquisition. Such notification shall include
a statement that affirms that Registrar meets the ICANN-adopted specification or
policy on accreditation criteria then in effect, and is in compliance with its
obligations under this Agreement. Within thirty (30) days of such notification,
ICANN may request additional information from the Registrar establishing
compliance with this Agreement, in which case Registrar must supply the
requested information within fifteen (15) days. Any disputes concerning
Registrar's continued accreditation shall be resolved pursuant to
Subsection 5.6.

        5.10    No Third-Party Beneficiaries.    This Agreement shall not be
construed to create any obligation by either ICANN or Registrar to any non-party
to this Agreement, including any Registered Name Holder.

        5.11    Notices, Designations, and Specifications.    Except as provided
in Subsection 4.4, all notices to be given under this Agreement shall be given
in writing at the address of the appropriate party as set forth below, unless
that party has given a notice of change of address in writing. Each party shall
notify the other party within thirty (30) days of any change to its contact
information. Any notice required by this Agreement shall be deemed to have been
properly given when delivered in person, when sent by electronic facsimile with
receipt of confirmation of delivery, or when scheduled for delivery by
internationally recognized courier service. Designations and specifications by
ICANN under this Agreement shall be effective when written notice of them is
deemed given to Registrar.

        If to ICANN, addressed to:

Internet Corporation for Assigned Names and Numbers
4676 Admiralty Way, Suite 330
Marina del Rey, California 90292 USA
Attention: Registrar Accreditation Notices
Telephone: 1/310/823-9358
Facsimile: 1/310/823-8649

--------------------------------------------------------------------------------



        If to Registrar, addressed to:

Tucows Inc.
96 Mowat Avenue
Toronto, ON M6K 3M1
Canada
Attention: Adam Eisner
Registrar Website URL: http://www.tucows.com
Telephone: +1 416 535 0123 ext. 1282
Facsimile: +1 416 531 5584
e-mail: aeisner@tucows.com

        5.12    Dates and Times.    All dates and times relevant to this
Agreement or its performance shall be computed based on the date and time
observed in Los Angeles, California, USA.

        5.13    Language.    All notices, designations, and specifications made
under this Agreement shall be in the English language.

        5.14    Amendments and Waivers.    No amendment, supplement, or
modification of this Agreement or any provision hereof shall be binding unless
executed in writing by both parties. No waiver of any provision of this
Agreement shall be binding unless evidenced by a writing signed by the party
waiving compliance with such provision. No waiver of any of the provisions of
this Agreement shall be deemed or shall constitute a waiver of any other
provision hereof, nor shall any such waiver constitute a continuing waiver
unless otherwise expressly provided.

        5.15    Counterparts.    This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

        5.16    Entire Agreement.    Except to the extent (a) expressly provided
in a written agreement executed by both parties concurrently herewith or (b) of
written assurances provided by Registrar to ICANN in connection with its
Accreditation, this Agreement (including the appendices, which form part of it)
constitutes the entire agreement of the parties pertaining to the accreditation
of Registrar and supersedes all prior agreements, understandings, negotiations
and discussions, whether oral or written, between the parties on that subject.

        IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
executed in duplicate by their duly authorized representatives.

ICANN        
By:
 
/s/ KURT J. PRITZ


--------------------------------------------------------------------------------

Kurt J. Pritz
Senior Vice President, Services
 
 
 
 
TUCOWS INC.
 
 
 
 
By:
 
/s/ ADAM EISNER


--------------------------------------------------------------------------------


 
 
 
  Name:   Adam Eisner         Title:   Director, Domain Services        

--------------------------------------------------------------------------------






.ASIA APPENDIX


        ICANN and Tucows Inc. have entered into a Registrar Accreditation
Agreement ("RAA"), of which this .ASIA Appendix ("Appendix") is a part. Pursuant
to and subject to the RAA, Registrar and ICANN hereby agree as follows:

        1.    Registrar Election.    Registrar hereby elects and agrees to
become accredited by ICANN to provide Registrar Services in the .ASIA TLD.

        2.    ICANN's Acceptance.    ICANN hereby accepts Registrar's election
to become accredited by ICANN to provide Registrar Services in the .ASIA TLD.

        3.    Need for Agreement with Registry.    Registrar's obligation under
RAA Subsection 3.1 to operate as a registrar for the .ASIA TLD is conditioned
upon the .ASIA Registry selecting Registrar as one authorized to act as a .ASIA
registrar, and upon Registrar and the .ASIA Registry having an Authorizing
Agreement in effect.

        4.    Sponsored TLD Delegated Authority.    Registrar acknowledges that
the .ASIA TLD is a sponsored TLD, over which the .ASIA Registry has been
delegated policy-formulation authority under its Sponsored TLD Registry
Agreement with ICANN. The scope of delegation is currently stated in Appendix S
to the .ASIA agreement, available on the ICANN website, and includes topics that
will affect the manner in which Registrar conducts its business of registering
domain names in the .ASIA TLD. Registrar agrees to comply with the requirements
established by the .ASIA Registry within its delegated scope of
policy-formulation authority.

        5.    Deviations from Obligations of this Agreement Due to
Delegation.    The .ASIA Registry may develop and implement a policy within the
scope of its authority granted by its Sponsored TLD Registry Agreement with
ICANN that requires Registrar to deviate from one or more obligations of this
RAA. In that event, the .ASIA Registry will notify ICANN in writing of the
policy and the manner in which the .ASIA Registry believes that Registrar's
obligation(s) under this RAA should be modified. Within thirty days after this
notification, ICANN will either:

        (a)   notify Registrar and the .ASIA Registry in writing of the
modification(s) to Registrar's obligations under this RAA that in ICANN's
opinion is (are) appropriate to allow Registrar to comply with the .ASIA
Registry's policy. In case of this notification by ICANN, Registrar may act in
conformity with the modified obligation(s) stated in the ICANN notification.

        (b)   notify Registrar and the .ASIA Registry in writing that in ICANN's
opinion no modification of Registrar's obligations is appropriate. In case of
this notification by ICANN, Registrar will continue to comply with its
obligations under the RAA without any modification until it is notified in
writing by ICANN that a resolution of any difference between the opinions of
ICANN and the .ASIA Registry is resolved.

        IN WITNESS WHEREOF, the parties hereto have caused this .ASIA Appendix
to be executed by their duly authorized representatives.

ICANN   Tucows Inc.
By:
 
/s/ KURT J. PRITZ


--------------------------------------------------------------------------------


 
By:
 
/s/ ADAM EISER  

--------------------------------------------------------------------------------

Name:   Kurt J. Pritz   Name:   Adam Eisner Title:   Senior Vice President,
Services   Title:   Director, Domain Services
 
 
 
 
Registrar IANA ID: 69
 
 
 
 
Dated:
 
June 26, 2009

--------------------------------------------------------------------------------




.BIZ APPENDIX


        The Internet Corporation for Assigned Names and Numbers, a California
non-profit, public benefit corporation ("ICANN"), and Tucows Inc., a Nova Scotia
(Canada) Corporation ("Registrar") have entered into a Registrar Accreditation
Agreement ("Registrar Accreditation Agreement"), of which this appendix (".biz
Appendix") is a part.

        Registrar wishes to be accredited in the .biz TLD pursuant to and
subject to the Registrar Accreditation Agreement and ICANN wishes to accredit
Registrar in the .biz TLD. Pursuant to and subject to the Registrar
Accreditation Agreement, Registrar and ICANN hereby agree as follows:

        1.    Definitions.    All initially capitalized terms not otherwise
defined herein shall have the definitions assigned to such terms in the
Registrar Accreditation Agreement.

        2.    Registrar Election.    Registrar hereby elects and agrees to
become accredited by ICANN to provide Registration Services in the .biz TLD.

        3.    ICANN's Acceptance.    ICANN hereby accepts Registrar's election
to become accredited by ICANN to provide Registration Services in the .biz TLD.

        IN WITNESS WHEREOF, the parties hereto have caused this .biz Appendix to
be executed by their duly authorized representatives.

ICANN   Tucows Inc.
By:
 
/s/ KURT J. PRITZ


--------------------------------------------------------------------------------


 
By:
 
/s/ ADAM EISER  

--------------------------------------------------------------------------------

Name:   Kurt J. Pritz   Name:   Adam Eisner Title:   Senior Vice President,
Services   Title:   Director, Domain Services
 
 
 
 
Dated:
 
June 26, 2009

--------------------------------------------------------------------------------




.COM APPENDIX


        The Internet Corporation for Assigned Names and Numbers, a California
non-profit, public benefit corporation ("ICANN"), and Tucows Inc., a Nova Scotia
(Canada) Corporation ("Registrar") have entered into a Registrar Accreditation
Agreement ("Registrar Accreditation Agreement"), of which this appendix (".com
Appendix") is a part.

        Registrar wishes to be accredited in the .com TLD pursuant to and
subject to the Registrar Accreditation Agreement and ICANN wishes to accredit
Registrar in the .com TLD. Pursuant to and subject to the Registrar
Accreditation Agreement, Registrar and ICANN hereby agree as follows:

        1.    Definitions.    All initially capitalized terms not otherwise
defined herein shall have the definitions assigned to such terms in the
Registrar Accreditation Agreement.

        2.    Registrar Election.    Registrar hereby elects and agrees to
become accredited by ICANN to provide Registration Services in the .com TLD.

        3.    ICANN's Acceptance.    ICANN hereby accepts Registrar's election
to become accredited by ICANN to provide Registration Services in the .com TLD.

        IN WITNESS WHEREOF, the parties hereto have caused this .com Appendix to
be executed by their duly authorized representatives.

ICANN   Tucows Inc.
By:
 
/s/ KURT J. PRITZ


--------------------------------------------------------------------------------


 
By:
 
/s/ ADAM EISER  

--------------------------------------------------------------------------------

Name:   Kurt J. Pritz   Name:   Adam Eisner Title:   Senior Vice President,
Services   Title:   Director, Domain Services
 
 
 
 
Dated:
 
June 26, 2009

--------------------------------------------------------------------------------




.INFO APPENDIX


        The Internet Corporation for Assigned Names and Numbers, a California
non-profit, public benefit corporation ("ICANN"), and Tucows Inc., a Nova Scotia
(Canada) Corporation ("Registrar") have entered into a Registrar Accreditation
Agreement ("Registrar Accreditation Agreement"), of which this appendix (".info
Appendix") is a part.

        Registrar wishes to be accredited in the .info TLD pursuant to and
subject to the Registrar Accreditation Agreement and ICANN wishes to accredit
Registrar in the .info TLD. Pursuant to and subject to the Registrar
Accreditation Agreement, Registrar and ICANN hereby agree as follows:

        1.    Definitions.    All initially capitalized terms not otherwise
defined herein shall have the definitions assigned to such terms in the
Registrar Accreditation Agreement.

        2.    Registrar Election.    Registrar hereby elects and agrees to
become accredited by ICANN to provide Registration Services in the .info TLD.

        3.    ICANN's Acceptance.    ICANN hereby accepts Registrar's election
to become accredited by ICANN to provide Registration Services in the .info TLD.

        IN WITNESS WHEREOF, the parties hereto have caused this .info Appendix
to be executed by their duly authorized representatives.

ICANN   Tucows Inc.
By:
 
/s/ KURT J. PRITZ


--------------------------------------------------------------------------------


 
By:
 
/s/ ADAM EISER  

--------------------------------------------------------------------------------

Name:   Kurt J. Pritz   Name:   Adam Eisner Title:   Senior Vice President,
Services   Title:   Director, Domain Services
 
 
 
 
Dated:
 
June 26, 2009

--------------------------------------------------------------------------------






.MOBI APPENDIX


        ICANN and Tucows Inc. have entered into a Registrar Accreditation
Agreement ("RAA"), of which this .MOBI Appendix ("Appendix") is a part. Pursuant
to and subject to the RAA, Registrar and ICANN hereby agree as follows:

        1.    Registrar Election.    Registrar hereby elects and agrees to
become accredited by ICANN to provide Registrar Services in the .MOBI TLD.

        2.    ICANN's Acceptance.    ICANN hereby accepts Registrar's election
to become accredited by ICANN to provide Registrar Services in the .MOBI TLD.

        3.    Need for Agreement with Registry.    Registrar's obligation under
RAA Subsection 3.1 to operate as a registrar for the .MOBI TLD is conditioned
upon the .MOBI Registry selecting Registrar as one authorized to act as a .MOBI
registrar, and upon Registrar and the .MOBI Registry having an Authorizing
Agreement in effect.

        4.    Sponsored TLD Delegated Authority.    Registrar acknowledges that
the .MOBI TLD is a sponsored TLD, over which the .MOBI Registry has been
delegated policy-formulation authority under its Sponsored TLD Registry
Agreement with ICANN. The scope of delegation is currently stated in Appendix S
to the .MOBI agreement, available on the ICANN website, and includes topics that
will affect the manner in which Registrar conducts its business of registering
domain names in the .MOBI TLD. Registrar agrees to comply with the requirements
established by the .MOBI Registry within its delegated scope of
policy-formulation authority.

        5.    Deviations from Obligations of this Agreement Due to
Delegation.    The .MOBI Registry may develop and implement a policy within the
scope of its authority granted by its Sponsored TLD Registry Agreement with
ICANN that requires Registrar to deviate from one or more obligations of this
RAA. In that event, the .MOBI Registry will notify ICANN in writing of the
policy and the manner in which the .MOBI Registry believes that Registrar's
obligation(s) under this RAA should be modified. Within thirty days after this
notification, ICANN will either:

        (a)   notify Registrar and the .MOBI Registry in writing of the
modification(s) to Registrar's obligations under this RAA that in ICANN's
opinion is (are) appropriate to allow Registrar to comply with the .MOBI
Registry's policy. In case of this notification by ICANN, Registrar may act in
conformity with the modified obligation(s) stated in the ICANN notification.

        (b)   notify Registrar and the .MOBI Registry in writing that in ICANN's
opinion no modification of Registrar's obligations is appropriate. In case of
this notification by ICANN, Registrar will continue to comply with its
obligations under the RAA without any modification until it is notified in
writing by ICANN that a resolution of any difference between the opinions of
ICANN and the .MOBI Registry is resolved.

        IN WITNESS WHEREOF, the parties hereto have caused this .MOBI Appendix
to be executed by their duly authorized representatives.

ICANN   Tucows Inc.
By:
 
/s/ KURT J. PRITZ


--------------------------------------------------------------------------------


 
By:
 
/s/ ADAM EISER  

--------------------------------------------------------------------------------

Name:   Kurt J. Pritz   Name:   Adam Eisner Title:   Senior Vice President,
Services   Title:   Director, Domain Services
 
 
 
 
Dated:
 
June 26, 2009

--------------------------------------------------------------------------------




.NAME APPENDIX


        The Internet Corporation for Assigned Names and Numbers, a California
non-profit, public benefit corporation ("ICANN"), and Tucows Inc., a Nova Scotia
(Canada) Corporation ("Registrar") have entered into a Registrar Accreditation
Agreement ("Registrar Accreditation Agreement"), of which this appendix (".name
Appendix") is a part.

        Registrar wishes to be accredited in the .name TLD pursuant to and
subject to the Registrar Accreditation Agreement and ICANN wishes to accredit
Registrar in the .name TLD. Pursuant to and subject to the Registrar
Accreditation Agreement, Registrar and ICANN hereby agree as follows:

        1.    Definitions.    All initially capitalized terms not otherwise
defined herein shall have the definitions assigned to such terms in the
Registrar Accreditation Agreement.

        2.    Registrar Election.    Registrar hereby elects and agrees to
become accredited by ICANN to provide Registration Services in the .name TLD.

        3.    ICANN's Acceptance.    ICANN hereby accepts Registrar's election
to become accredited by ICANN to provide Registration Services in the .name TLD.

        4.    Data Submission.    Pursuant to Subsection 3.2.1, as part of its
registration for SLD E-mail forwarding, the NameWatch Service, and Defensive
Registrations, Registrar shall submit to, or shall place in the Registry
Database operated by, the Registry Operator for the TLD that Registry Operator,
consistent with Appendix C to its Registry Agreement with ICANN, data elements
Registry Operator requires be submitted to it.

        IN WITNESS WHEREOF, the parties hereto have caused this .name Appendix
to be executed by their duly authorized representatives.

ICANN   Tucows Inc.
By:
 
/s/ KURT J. PRITZ


--------------------------------------------------------------------------------


 
By:
 
/s/ ADAM EISER  

--------------------------------------------------------------------------------

Name:   Kurt J. Pritz   Name:   Adam Eisner Title:   Senior Vice President,
Services   Title:   Director, Domain Services
 
 
 
 
Dated:
 
June 26, 2009

--------------------------------------------------------------------------------




.NET APPENDIX


        The Internet Corporation for Assigned Names and Numbers, a California
non-profit, public benefit corporation ("ICANN"), and Tucows Inc., a Nova Scotia
(Canada) Corporation ("Registrar") have entered into a Registrar Accreditation
Agreement ("Registrar Accreditation Agreement"), of which this appendix (".net
Appendix") is a part.

        Registrar wishes to be accredited in the .net TLD pursuant to and
subject to the Registrar Accreditation Agreement and ICANN wishes to accredit
Registrar in the .net TLD. Pursuant to and subject to the Registrar
Accreditation Agreement, Registrar and ICANN hereby agree as follows:

        1.    Definitions.    All initially capitalized terms not otherwise
defined herein shall have the definitions assigned to such terms in the
Registrar Accreditation Agreement.

        2.    Registrar Election.    Registrar hereby elects and agrees to
become accredited by ICANN to provide Registration Services in the .net TLD.

        3.    ICANN's Acceptance.    ICANN hereby accepts Registrar's election
to become accredited by ICANN to provide Registration Services in the .net TLD.

        IN WITNESS WHEREOF, the parties hereto have caused this .net Appendix to
be executed by their duly authorized representatives.

ICANN   Tucows Inc.
By:
 
/s/ KURT J. PRITZ


--------------------------------------------------------------------------------


 
By:
 
/s/ ADAM EISER  

--------------------------------------------------------------------------------

Name:   Kurt J. Pritz   Name:   Adam Eisner Title:   Senior Vice President,
Services   Title:   Director, Domain Services
 
 
 
 
Dated:
 
June 26, 2009

--------------------------------------------------------------------------------




.ORG APPENDIX


        The Internet Corporation for Assigned Names and Numbers, a California
non-profit, public benefit corporation ("ICANN"), and Tucows Inc., a Nova Scotia
(Canada) Corporation ("Registrar") have entered into a Registrar Accreditation
Agreement ("Registrar Accreditation Agreement"), of which this appendix (".org
Appendix") is a part.

        Registrar wishes to be accredited in the .org TLD pursuant to and
subject to the Registrar Accreditation Agreement and ICANN wishes to accredit
Registrar in the .org TLD. Pursuant to and subject to the Registrar
Accreditation Agreement, Registrar and ICANN hereby agree as follows:

        1.    Definitions.    All initially capitalized terms not otherwise
defined herein shall have the definitions assigned to such terms in the
Registrar Accreditation Agreement.

        2.    Registrar Election.    Registrar hereby elects and agrees to
become accredited by ICANN to provide Registration Services in the .org TLD.

        3.    ICANN's Acceptance.    ICANN hereby accepts Registrar's election
to become accredited by ICANN to provide Registration Services in the .org TLD.

        IN WITNESS WHEREOF, the parties hereto have caused this .org Appendix to
be executed by their duly authorized representatives.

ICANN   Tucows Inc.
By:
 
/s/ KURT J. PRITZ


--------------------------------------------------------------------------------


 
By:
 
/s/ ADAM EISER  

--------------------------------------------------------------------------------

Name:   Kurt J. Pritz   Name:   Adam Eisner Title:   Senior Vice President,
Services   Title:   Director, Domain Services
 
 
 
 
Dated:
 
June 26, 2009

--------------------------------------------------------------------------------






.TEL APPENDIX


        ICANN and Tucows Inc. have entered into a Registrar Accreditation
Agreement ("RAA"), of which this .TEL Appendix ("Appendix") is a part. Pursuant
to and subject to the RAA, Registrar and ICANN hereby agree as follows:

        1.    Registrar Election.    Registrar hereby elects and agrees to
become accredited by ICANN to provide Registrar Services in the .TEL TLD.

        2.    ICANN's Acceptance.    ICANN hereby accepts Registrar's election
to become accredited by ICANN to provide Registrar Services in the .TEL TLD.

        3.    Need for Agreement with Registry.    Registrar's obligation under
RAA Subsection 3.1 to operate as a registrar for the .TEL TLD is conditioned
upon the .TEL Registry selecting Registrar as one authorized to act as a .TEL
registrar, and upon Registrar and the .TEL Registry having an Authorizing
Agreement in effect.

        4.    Sponsored TLD Delegated Authority.    Registrar acknowledges that
the .TEL TLD is a sponsored TLD, over which the .TEL Registry has been delegated
policy-formulation authority under its Sponsored TLD Registry Agreement with
ICANN. The scope of delegation is currently stated in Appendix S to the .TEL
agreement, available on the ICANN website, and includes topics that will affect
the manner in which Registrar conducts its business of registering domain names
in the .TEL TLD. Registrar agrees to comply with the requirements established by
the .TEL Registry within its delegated scope of policy-formulation authority.

        5.    Deviations from Obligations of this Agreement Due to
Delegation.    The .TEL Registry may develop and implement a policy within the
scope of its authority granted by its Sponsored TLD Registry Agreement with
ICANN that requires Registrar to deviate from one or more obligations of this
RAA. In that event, the .TEL Registry will notify ICANN in writing of the policy
and the manner in which the .TEL Registry believes that Registrar's
obligation(s) under this RAA should be modified. Within thirty days after this
notification, ICANN will either:

        (a)   notify Registrar and the .TEL Registry in writing of the
modification(s) to Registrar's obligations under this RAA that in ICANN's
opinion is (are) appropriate to allow Registrar to comply with the .TEL
Registry's policy. In case of this notification by ICANN, Registrar may act in
conformity with the modified obligation(s) stated in the ICANN notification.

        (b)   notify Registrar and the .TEL Registry in writing that in ICANN's
opinion no modification of Registrar's obligations is appropriate. In case of
this notification by ICANN, Registrar will continue to comply with its
obligations under the RAA without any modification until it is notified in
writing by ICANN that a resolution of any difference between the opinions of
ICANN and the .TEL Registry is resolved.

        IN WITNESS WHEREOF, the parties hereto have caused this .TEL Appendix to
be executed by their duly authorized representatives.

ICANN   Tucows Inc.
By:
 
/s/ KURT J. PRITZ


--------------------------------------------------------------------------------


 
By:
 
/s/ ADAM EISER  

--------------------------------------------------------------------------------

Name:   Kurt J. Pritz   Name:   Adam Eisner Title:   Senior Vice President,
Services   Title:   Director, Domain Services
 
 
 
 
Dated:
 
June 26, 2009

--------------------------------------------------------------------------------




LOGO LICENSE APPENDIX


        The Internet Corporation for Assigned Names and Numbers, a California
non-profit, public benefit corporation ("ICANN"), and Tucows Inc., a Nova Scotia
(Canada) Corporation ("Registrar") have entered into a Registrar Accreditation
Agreement ("Registrar Accreditation Agreement"), of which this appendix ("Logo
License Appendix") is a part. Definitions in the Registrar Accreditation
Agreement apply in this Logo License Appendix.

        Registrar wishes to acquire from ICANN, and ICANN wishes to grant to
Registrar, a license to use the trademarks listed below the signature block of
this Logo License Appendix ("Trademarks") in connection with Registrar's role as
an ICANN-accredited registrar. Pursuant to and subject to the Registrar
Accreditation Agreement, Registrar and ICANN hereby agree as follows:

        1    LICENSE    

        1.1    Grant of License.    ICANN grants to Registrar a non-exclusive,
worldwide right and license to use the Trademarks, during the term of this
appendix and solely in connection with the provision and marketing of Registrar
Services in order to indicate that Registrar is accredited as a registrar of
domain names by ICANN. Except as provided in this subsection and Subsection 2.2
of the Registrar Accreditation Agreement, Registrar shall not use the
Trademarks, any term, phrase, or design which is confusingly similar to the
Trademarks or any portion of the Trademarks in any manner whatsoever.

        1.2    Ownership of Trademarks.    Any and all rights in the Trademarks
that may be acquired by Registrar shall inure to the benefit of, and are herby
assigned to, ICANN. Registrar shall not assert ownership of the Trademarks or
any associated goodwill.

        1.3    No Sublicense.    Registrar shall not sublicense any of its
rights under this appendix to any other person or entity (including any of
Registrar's resellers) without the prior written approval of ICANN.

        2    REGISTRATION AND ENFORCEMENT    

        2.1    Registration.    Registration and any other form of protection
for the Trademarks shall only be obtained by ICANN in its name and at its
expense.

        2.2    Enforcement.    Registrar shall promptly notify ICANN of any
actual or suspected infringement of the Trademarks by third parties, including
Registrar's resellers or affiliates. ICANN shall have the sole discretion to
initiate and maintain any legal proceedings against such third parties;
Registrar shall not take any such actions without the prior written approval of
ICANN; and ICANN shall retain any and all recoveries from such actions.

        2.3    Further Assurances.    Registrar agrees to execute such other
documents and to take all such actions as ICANN may request to effect the terms
of this appendix, including providing such materials (for example URLs and
samples of any promotional materials bearing the Trademarks), cooperation, and
assistance as may be reasonably required to assist ICANN in obtaining,
maintaining, and enforcing trademark registration(s) and any other form of
protection for the Trademarks.

        3    TERM AND TERMINATION    

        This Logo License Appendix shall be effective from the date it is signed
below by both parties until the Expiration Date, unless this appendix or the
Registrar Accreditation Agreement is earlier terminated. Each party shall have
the right to terminate this appendix at any time by giving the other party
written notice. Upon expiration or termination of this appendix, Registrar shall
immediately discontinue all use of the Trademarks.

--------------------------------------------------------------------------------



        IN WITNESS WHEREOF, the parties have caused this Logo License Appendix
to be executed by their duly authorized representatives.

ICANN   Tucows Inc.
By:
 
/s/ KURT J. PRITZ


--------------------------------------------------------------------------------


 
By:
 
/s/ ADAM EISER  

--------------------------------------------------------------------------------

Name:   Kurt J. Pritz   Name:   Adam Eisner Title:   Senior Vice President,
Services   Title:   Director, Domain Services
 
 
 
 
Dated:
 
June 26, 2009

TRADEMARKS:

        1.     ICANN Accredited Registrar

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.7



.ASIA APPENDIX
.BIZ APPENDIX
.COM APPENDIX
.INFO APPENDIX
.MOBI APPENDIX
.NAME APPENDIX
.NET APPENDIX
.ORG APPENDIX
.TEL APPENDIX
LOGO LICENSE APPENDIX
